     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 1 of 51




               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


DOUGLAS and CINDY EDWARDS,                    3:19-cv-01425-BR

          Plaintiff,                          OPINION AND ORDER

v.

CINCINNATI INSURANCE COMPANY,

          Defendant.


ANTHONY L. REINER
Maloney Lauersdorf & Reiner, PC
1111 E. Burnside Street
Suite 300
Portland, OR 97214
(503) 245-1518

          Attorneys for Plaintiff

LLOYD BERNSTEIN
JACQUELINE TOKIKO MITCHSON
Bullivant Houser Bailey PC
One S.W. Columbia Street
Suite 800
Portland, OR 97204
(503) 228-6351

          Attorneys for Defendant

1 - OPINION AND ORDER
        Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 2 of 51




BROWN, Senior Judge.

     This matter comes before the Court on Plaintiffs’ FRCP 54

Motion (#18) for Attorney Fees and Costs and Plaintiffs’

Supplemental FRCP 54 Motion (#36) for Attorney Fees.                The Court

concludes the record is sufficiently developed, and, therefore,

oral argument would not be helpful to resolve these Motions.

     For the reasons that follow, the Court GRANTS Plaintiffs’

Motions and awards Plaintiffs attorneys’ fees in the amount of

$219,057.50 and costs in the amount of $712.



                                  BACKGROUND

     The following facts are taken from Plaintiffs’ Complaint and

the parties’ filings related to Plaintiffs’ Motions for Attorney

Fees.

     In 1991 Plaintiffs purchased a home built in 1910 in

Yamhill, Oregon.      At some point Plaintiff purchased a Homeowner

Insurance Policy from Defendant Cincinnati Insurance Company that

included an “additional coverage k” endorsement to HR700 that

“increased the base policy’s code coverage from 10% of policy

limits to 100% of policy limits.”         Decl. of Anthony Reiner, Ex. 1

at 42; Pls.’ FRCP 54 Mot. at ¶ 6.         Plaintiffs purchased the

additional coverage k endorsement on the recommendation of “their

agent, because minor repairs for a 107 year old home can

potentially trigger major repair expenses due to the fact that


2 - OPINION AND ORDER
       Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21   Page 3 of 51




such repairs must satisfy modern code requirements.”                Pls.’ FRCP

54 Mot. at ¶ 6.     At some point Plaintiffs renewed their Homeowner

Insurance Policy, including the additional coverage k

endorsement, for the policy period January 7, 2017, through

January 7, 2018.

       On August 6, 2017, a “drunk driver . . . failed to negotiate

a turn on Highway 47 and . . . crashed through [Plaintiffs’]

porch and entryway and continued traveling through the home’s

living room.    The vehicle finally came to rest with its damaged

front end in the kitchen of [Plaintiffs’] home.”               Pls.’ FRCP 54

Mot. at ¶ 4.    Among other things, “[t]he vehicle . . . largely

destroyed the contents of Plaintiffs’ filing cabinet, with the

exception of Plaintiffs’ insurance policy issued by Defendant

which . . . survived the crash intact.”           Pls.’ FRCP 54 Mot. at

¶ 5.

       On August 7, 2017, Plaintiffs telephoned Defendant “to

report the crash and determine how [to] get [their] home

repaired, replace [their] possessions, and where [they] could

live in the meantime.”         Decl. of Cindy Edwards at ¶ 6.

       On August 9, 2017, Claims Adjuster Janice Fondse noted in

the claim-activity log that she met with Plaintiffs at their

home, took photographs, provided Plaintiffs with a copy of their

insurance policy and endorsements, and “went over coverage.”

Reiner Decl., Ex. 6 at 3.         Fondse noted Plaintiffs advised her


3 - OPINION AND ORDER
     Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21   Page 4 of 51




that they had hired Paul Moreland, a private adjuster, “to help

them with the contents claim only, however, that would be

unusual.”    Reiner Decl., Ex. 6 at 3.      Fondse also discussed

accommodations for Plaintiffs during the estimated six-month

repair period:

            [T]hey have about l acre of land with the house,
            and Mr. Edwards works out of his garage, they also
            have 2 dogs and a large koi pond with 25 year old
            koi. There are no homes for rent nearby, the area
            is not necessarily safe from break-ins, so they
            want to stay on site. I went over the pros and
            cons of staying on site. The closest larger town
            is McMinnville @ 20 miles, it is too far for them
            to stay. So I agreed to find them a travel
            trailer or other type of trailer that is
            self-contained.

Reiner Decl., Ex. 6 at 3.

     On December 22, 2017, Fondse completed a Property Large Loss

Advice Memorandum in which she noted Moreland had not yet

provided Defendant with a cost and scope report “despite repeated

requests.”    Reiner Decl., Ex. 4 at 1.       Fondse stated Defendant

hired “Bob Ramsey of Young and Associates as [its] Construction

Consultant,” and Ramsey’s “initial repair number is estimated at

$100,000.”    Reiner Decl., Ex. 4 at 1.       Fondse noted Moreland

hired HMA, a contractor, on behalf of Plaintiffs to provide an

estimate.    Fondse stated HMA’s estimated repair “number is

currently at $200,000.       The difference in these amounts appear[s]

to be [HMA’s] desire to replace the entire roof, which [Ramsey]

advises is not needed, and [Plaintiffs’] desire to repair


4 - OPINION AND ORDER
        Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 5 of 51




foundation issues, which is [sic] not related to this loss.”

Reiner Decl., Ex. 4 at 1.

     On March 30, 2018, Defendant issued a payment to Plaintiffs

in the amount of $79,815.29 for “actual cash value (ACV)

structure coverage.”      Suppl. Decl. of Anthony Reiner, Ex. 26

at 1.

     In October 2018 Defendant hired Jensen Hughes, a structural

engineering company, to inspect and to evaluate the damage to

Plaintiffs’ home.      On October 19, 2018, Cliff Jones, a senior

structural engineer from Jensen Hughes, inspected Plaintiffs’

home and interviewed Plaintiffs, Moreland, and Yamhill County

Building Inspector Tim Codiga.         On November 6, 2018, Jones

provided Defendant with a Vehicle Strike Damage Assessment via

Ramsey in which Jones set out the “extent of damage related to

the vehicle strike.”      Reiner Decl., Ex. 5 at 10.           Jones noted his

report “addresses damages and repair recommendations for the

observed vehicle strike related damages only.             The [Yamhill

County Building Official] should be contacted to confirm the

extent of additional repairs required, unrelated to the vehicle

strike, for code-compliance.”         Reiner Decl., Ex. 5 at 10.

     On November 27, 2018, Fondse emailed Erick Hill, her

supervisor, and noted Defendant received a repair estimate of

$168,113.95 that was “put together with the input of an engineer

[and] is closer to the estimate written by [Plaintiff’s]


5 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45    Filed 02/08/21   Page 6 of 51




contractor and [Moreland].”     Reiner Decl., Ex. 6 at 5.           Fondse

advised Hill that she “would like to go ahead and issue a 2nd

check for [$88,298.66 for] the additional undisputed amount so

that the insured can begin the repairs. . . .           OK to issue a

check?”   Reiner Decl., Ex. 6 at 6.        The record does not include

any response from Hill to Fondse’s request to issue a check for

$88,298.66.

     On December 10, 2018, Fondse reported in her claim-activity

log that she “confirmed . . . the check was going out [to

Plaintiffs] for the uncontested amount of repairs as well as the

10% ordinance/code limit.”     Reiner Decl., Ex. 6 at 6.            The record

reflects on December 10, 2018, Defendant issued a check to

Plaintiffs for $65,769.07 comprised of $27,669.07 “for building

repairs” and $38,100 “for ordinance Building/Dwelling repair.”

Reiner Decl., Ex. 7 at 1.     The note line of the check indicates

the $38,100 was for “ordinance/code compliance (10% of limits).”

Reiner Decl., Ex. 7 at 1.     This check brought the total amount

Defendant paid Plaintiff on their claim to $145,584.36.

     On December 13, 2018, Fondse and her supervisor, Pamela

Pitts, met with Cindy Edwards at Plaintiffs’ home.             On

December 14, 2018, Pitts stated in the claim-activity log that

she reviewed Plaintiffs’ policy and noted Plaintiffs had “the

HR700 Endorsement which gives [them] 100% for code upgrades”

rather than the ten percent code-coverage limit that Defendant


6 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 7 of 51




used in its calculation of the December 10, 2018, payment to

Plaintiffs.   Reiner Decl., Ex. 6 at 7.       Pitts also noted the

following about the inspection of Plaintiffs’ home:

          Foundation is ok
          Footings were approved by FCR
          Roof approved by FCR
          Siding approved by FCR - since roof work and code
          upgrades for headers, etc., siding will need to be
          removed from all sides; will need replaced.
          Drywall and underlayment will need to come out in
          the rooms (already out in the common living area).
          They will get wet as the roof is partially off.
          Contractor is going to try and save what he can;
          however, they have to get in the walls anyway for
          electrical.
          Insulation underneath the house is getting wet and
          will need to be replaced.
          There is an egress window in the bedroom; however,
          it is too small for code. Contractor is going to
          try and see if it will pass inspection.
          Kitchen - Paul can do demo “per room” as opposed
          to line item which would be cheaper.
          Three layer roof so additional labor to tear off.

Reiner Decl., Ex. 6 at 8.

     On December 14, 2018, Pitts emailed Moreland and asked him

to provide Defendant with Plaintiffs’ repair estimate.

     At the end of March 2019 Fondse left her employment with

Defendant, and Maureen Baldwin became the adjuster for

Plaintiffs’ claim.

     On April 4, 2019, Baldwin noted in the claim-activity log

that Young and Associates, Defendant’s construction consultant,

met with Moreland at Plaintiffs’ home and discussed the progress

with a Yamhill County building inspector.         Young and Associates

stated Plaintiff’s residence was “not yet habitable” and “repairs

7 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 8 of 51




likely to continue into May [2019].”       Reiner Decl., Ex. 6 at 9.

Young and Associates noted the following issues had arisen during

construction up to that date:

          1-The roof and roof framing were replaced. The
          vehicle impact caused a sag in the roof framing.
          When they opened up the roof, they found there had
          been a prior attic fire that was not repaired
          properly or permitted. This triggered additional
          work to the roof with the end result of new roof
          framing.

          2-The foundation that was hit by crash was a
          separate foundation and not tied to the rest of
          the house. They ran into problems trying to tie
          in the new foundation to the existing foundation.

          3-When roof system was replaced, they were unable
          to adequately tarp and water entered structure.
          They gutted the interior due to water intrusion.

Reiner Decl., Ex. 6 at 9.     Young and Associates asked Baldwin

“for code limit concerns.”     Reiner Decl., Ex. 6 at 9.

     On April 5, 2019, Defendant received an updated estimate of

$323,527.53 from HMA for the repairs to Plaintiffs’ residence.

Reiner Decl., Ex. 8 at 2.

     On April 9, 2019, Baldwin emailed Young and Associates and

advised she “checked on the Ordinance of Law coverage and we do

not have a limit concern on this.      [Plaintiffs] have an

endorsement adding additional code coverage.”          Reiner Decl.,

Ex. 6 at 9.   Also on April 9, 2019, Young and Associates met with

HMA at Plaintiffs’ residence to review HMA’s estimate.

     On May 16, 2019, HMA provided Defendant with a “revised,



8 - OPINION AND ORDER
         Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 9 of 51




reduced estimate.”       Reiner Decl., Ex. 6 at 10; Ex 8 at 2.1                HMA

also provided Defendant with a “specific and itemized list of

their concerns with the Young & Associates estimate.”                 Reiner

Decl., Ex. 6 at 10.

     On June 5, 2019, Defendant received an updated estimate from

Young and Associates in the amount of $280,154.33.                Reiner Decl.,

Ex. 6 at 10.      Baldwin noted in the claim-activity log that “[a]

large portion of the differences [between Plaintiffs’ and

Defendant’s estimates] are with regard to supervision, dump fees,

and labor costs.”       Reiner Decl., Ex. 6 at 10.         Baldwin pointed

out that Plaintiffs’ policy limits were $364,000 and noted again

that Plaintiffs’ policy included

             the Homeowners Plus Endorsement HR700 . . . which
             changes Additional Coverage K Ordinance of Law
             from 10% to 100% code. The code coverages is
             [sic] included as part of the Coverage A Dwelling
             limits.

Reiner Decl., Ex. 6 at 10.         Baldwin explained Plaintiffs’ roof

was replaced “due to building code concerns.              This triggered

additional work inside the house as well as water damage

associated with replacement of the roof system in winter.”

Reiner Decl., Ex. 6 at 10.         Baldwin noted HMA was not authorized


     1
       The precise amount of the estimate is unclear in the
record. In a claim-activity log entry Baldwin states the HMA
estimate is $308,126.65. Reiner Decl., Ex. 6 at 10. In a
July 24, 2019, email to Pitts, however, Baldwin states HMA “is
seeking a total of $316,966.68 for the structure.” Reiner Decl.,
Ex. 8 at 2. The Court need not resolve this factual issue to
decide Plaintiffs’ Motions for Attorney Fees.

9 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 10 of 51




to start repairs until December 2018, and “[r]eplacement of a

roof system in winter is exceptionally difficult to do without

water intrusion.”    Reiner Decl., Ex. 6 at 10.         Baldwin concluded

“[i]t is not unreasonable that water would have entered the home

even with repeated tarping.”      Reiner Decl., Ex. 6 at 10.

     On June 28, 2019, Pitts noted in the claim-activity log that

she had “discussed [Plaintiffs’ claim] with [her supervisor,]

Erick [Hill]. . . .    [Defendant] will make [a claim-payment]

offer to [Plaintiffs] contingent on a global release.”              Reiner

Suppl. Decl., Ex. 23. at 1.      On July 1, 2019, Baldwin noted in

the claim-activity log that she called Moreland to “discuss

resolution of the claim,” but Moreland was on vacation until

July 8, 2019.   Reiner Suppl. Decl., Ex. 23. at 1.

     On July 8, 2019, Baldwin noted in the claim-activity log

that she spoke with Moreland and “let him know the estimate from

Young & Associates is less than [Plaintiffs’] updated estimate.

[Plaintiffs] are concerned with the [statute of limitations] and

plan to file suit by 8/6 if we are unable to reconcile.              I let

[Moreland] know [Defendant] may be able to pay above the Y&A

estimate but [it] will need a signed full and final release.”

Reiner Decl., Ex. 6 at 11.

     On July 19, 2019, Baldwin noted in the claim-activity log

that she had received six emails from Plaintiffs with documents




10 - OPINION AND ORDER
     Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21   Page 11 of 51




supporting Plaintiffs’ claim:       (1) “ALE2 invoices” from HMA;

“hotel receipts[;] . . . food and propane receipts[;] . . .

temp[orary] toilet and storage receipts[;] . . . estimate for

contents pack out, pack back[,] and cleaning and revised

structure estimate”; and photographs.         Reiner Decl., Ex. 6 at 12.

     On July 20, 2019, Baldwin noted in the claim-activity log

that on July 19, 2019, she reviewed the documents provided by

Plaintiffs.    Baldwin listed the type of each kind of ALE

requested by Plaintiffs, the amount of each type of ALE, and

whether the ALE sought was “appropriate to reimburse.”               Reiner

Decl., Ex. 6 at 13-16.       Specifically, Baldwin noted Plaintiffs’

costs for hotel, food, “increase[d] mileage while in hotel,”

propane, and storage were “appropriate to reimburse.”               Reiner

Decl., Ex. 6 at 13-16.       Baldwin declined to reimburse Plaintiffs’

costs for laundry and temporary toilet because Plaintiffs did not

provide documentation to support their request.              Baldwin

expressed concern about whether it was appropriate for Defendant

to reimburse Plaintiffs’ costs for pack out, pack in, and

cleaning because the hours requested for those tasks seemed high.

     On July 20, 2019, Baldwin noted in the claim-activity log

that she reviewed Plaintiffs’ “revised structure estimate,” which

consisted of “$272,461.99 (non-code), $4,800 (landscaping) and

$42,786.77 (code)” for a total revised estimate of $320,048.76.


     2
         Refers to additional living expenses.

11 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 12 of 51




     On July 24, 2019, Baldwin sent an email to Pitts to update

her on Plaintiffs’ summary of loss and claim demand.             Baldwin

noted:

          There has been difficulty throughout the handling
          of the claim in reaching an agreement on the scope
          and cost of repairs. The challenges included code
          related repairs to the foundation, roof and
          interior of the home. There remains a discrepancy
          between the costs HMA associates with code and the
          costs we associate with code. [Plaintiffs’]
          policy contains Homeowners Plus Endorsement
          HR700OR which provides 100% coverage for ordinance
          or law costs incurred up to the policy limits.

Reiner Decl., Ex. 8 at 1.      Baldwin noted Defendant sent

Plaintiffs an initial payment of $79,815.29 “for the repairs” on

March 30, 2018, and “two additional payments” totaling $65,769.07

on December 7, 2018.    In summary, Defendant did not pay

Plaintiffs any funds after December 2018, and, therefore,

Defendant’s “structure payments [as of July 24, 2019,] total[ed]

$146,195.88.”    Reiner Decl., Ex. 8 at 1.       Baldwin noted HMA

provided Defendant with an updated estimate of $323,527.52 on

April 5, 2019.    Baldwin explained Plaintiffs, after various

conversations, reduced their estimate and sought “a total of

$316,966.68 for the structure. . . .        [Defendant] continue[s] to

have concerns with the estimate but do[es] not believe

[Plaintiffs are] willing to negotiate further.”             Reiner Decl.,

Ex. 8 at 2.   Baldwin reviewed the recommendations related to

Plaintiffs’ requested ALE that she had set out in her July 20,

2019, note to the claim-activity log.        Finally, Baldwin noted “at

12 - OPINION AND ORDER
        Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 13 of 51




this point there is little room to negotiate further” and she

expected Plaintiffs to file an action on the claim on August 6,

2019.    Reiner Decl., Ex. 8 at 3.

     Baldwin went on vacation at some point after July 24, 2019.

     On August 2, 2019, Pitts sent an email to Moreland and also

to an address that she believed belonged to Clint Edwards in

which she provided Defendant’s “response and decision regarding

[Plaintiffs’ claim].”       Reiner Decl., Ex. 6 at 16.           Pitts noted

Defendant had paid Plaintiffs $146,195.88 “for the repairs to the

dwelling” and informed Plaintiffs and Moreland that Defendant

“has . . . determined there are not additional payments due.”

Reiner Decl., Ex. 9 at 8.         Defendant relied in part on the

standard Form HR700OR that limits payments for ordinance and/or

code compliance to ten percent of an insured’s limit.                 Pitts did

not reference or acknowledge the additional coverage k

endorsement in Plaintiffs’ policy.            Pitts noted Defendant had

paid Plaintiffs $63,546.21 for ALEs and that coverage

             extends for the shortest period of time required
             to repair or replace the premises. As the period
             of restoration should not have extended beyond
             12-months, which would be considered more than
             reasonable considering the damages, and we have
             paid far beyond that time frame, we are advising
             you we will issue no further payments under the
             coverage going forward.

Reiner Decl., Ex. 9 at 8.         Moreland received Pitts’s August 2,

2019, email but Plaintiffs did not because they do not use email,

they did not communicate with Defendant via email at any time

13 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 14 of 51




during the claims process, and the email address used by Pitts

did not belong to Clint Edwards.

     On August 6, 2019, Baldwin noted in the claim-activity log

that Pitts used an incorrect email address for Plaintiffs, but

that Moreland received Pitts’s email.

     On August 5, 2019, Plaintiffs filed a Complaint against

Defendant in Yamhill Circuit Court alleging claims for breach of

contract and breach of the implied covenant of good faith and

fair dealing.   On September 6, 2019, Defendant removed the matter

to this Court on the basis of diversity jurisdiction.

     On September 13, 2019, Defendant filed an Answer and

Affirmative Defenses in which it asserted affirmative defenses of

failure to state a claim, offset, failure to cooperate, failure

to mitigate, accord and satisfaction, “conduct of a third party,”

“policy limits,” and “policy provisions” that included a “ten-

percent ordinance or law provision.”

     At some point after Plaintiffs received Defendant’s Answer,

Plaintiffs’ counsel contacted defense counsel and advised them

“that Defendant’s policy contained the HR700 Endorsement, which

increased code coverage to 100% of the policy’s structure limit.”

Pls.’ FRCP 54 Mot. at 9-10.

     On November 1, 2019, defense counsel “acknowledged in

writing that Defendant’s policy contained an endorsement that

changed the Ordinance or Law coverage limit from 10% to 100%.”


14 - OPINION AND ORDER
        Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 15 of 51




Pls.’ FRCP 54 Mot. at 10.         As a result of Defendant’s

acknowledgment, Plaintiffs believed Defendant would pay “the

undisputed $99,319.96 in code coverage [that] Defendant’s own

calculations [reflected Defendant] owed [to Plaintiffs].”                  Pls.’

FRCP 54 Mot. at 10.       Plaintiffs, therefore, agreed to mediation

before depositions occurred.

     On December 20, 2019, the parties engaged in mediation.

Defendant offered Plaintiffs $72,000 inclusive of attorneys’

fees.    Plaintiffs stated they were unwilling to settle the case

for less than $200,000.         Defendant refused, and mediation ended.

     On January 10, 2020, Defendant responded to Plaintiffs’

requests for admissions and asserted its statement in both its

August 2, 2019, letter to Plaintiffs and in its Answer to

Plaintiffs’ Complaint that Plaintiffs had a ten-percent code-

coverage limitation was “an unintentional error.”                Nevertheless,

Defendant denied it “partially denied Plaintiffs’ claims based on

[its] misrepresentation of” Plaintiffs’ code coverage.                 Reiner

Decl., Ex. 10 at 4.

     On January 16, 2020, Defendant sent Plaintiffs an offer of

judgment in the amount of $145,543.47, exclusive of attorneys’

fees.

     On March 18, 2020, Defendant made Plaintiffs a settlement

offer of “$200,000 in resolution of all claims, including

attorney fees.”      Reiner Decl., Ex. 13 at 1.         Plaintiffs countered


15 - OPINION AND ORDER
        Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 16 of 51




with “310,000, exclusive of attorney fees” and noted “there is

not much flexibility in Plaintiffs’ settlement position.                 We are

estimating ongoing ALE through September 30, 2020 to complete

construction.”      Reiner Decl., Ex. 13 at 1.

     On April 2, 2020, Defendant offered $200,000 exclusive of

attorneys’ fees to settle the matter.           Although Plaintiffs had

demanded this same amount at the December 2019 mediation,

Plaintiffs counteroffered to settle for “$305,000, with the

exception of attorney fees and costs.”            Reiner Decl., Ex. 14 at

1.   Plaintiffs explained they had “fixed construction costs” and

had incurred “ongoing ALE costs.”         Reiner Decl., Ex. 14 at 1.

Specifically, Plaintiffs noted because of the COVID-19 pandemic

and other issues they still had at best five more months of

construction “based on [Defendant’s] own estimate,” which, in

turn, meant Plaintiffs had “seven more months of continued

expenses for temporary housing, storage, propane, portapotty,

laundry, electricity and other expenses.”             Reiner Decl., Ex. 14

at 1.

     On May 4, 2020, the parties settled the matter for $295,000

exclusive of attorneys’ fees and costs.            Defendant issued a

payment for $295,000 to Plaintiffs on June 11, 2020.

     On August 14, 2020, Plaintiffs filed their FRCP 54 Motion

for Attorney Fees and Costs.         On October 22, 2020, Plaintiffs

filed a Supplemental FRCP 54 Motion for Attorney Fees and Costs.


16 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 17 of 51




                  PLAINTIFFS’ FRCP 54 MOTION (#18)
                    FOR ATTORNEY FEES AND COSTS

     In their Motion for Attorney Fees and Costs Plaintiffs seek

$237,712.50 in attorneys’ fees, comprised of attorneys’ fees in

the amount of $158,475 and a “1.5x multiplier based on

Defendant’s . . . bad faith conduct during Plaintiffs’ claim

which continued during the course of litigation.”             Pls.’ FRCP 54

Mot. for Attorney Fees at 1.

I.   Plaintiffs are entitled to reasonable attorneys’ fees.

     Plaintiffs seek attorneys’ fees pursuant to Oregon Revised

Statutes § 742.061, which provides:

          [I]f settlement is not made within six months from
          the date proof of loss is filed with an insurer
          and an action is brought in any court of this
          state upon any policy of insurance of any kind or
          nature, and the plaintiff’s recovery exceeds the
          amount of any tender made by the defendant in such
          action, a reasonable amount to be fixed by the
          court as attorney fees shall be taxed as part of
          the costs of the action and any appeal thereon.

Plaintiffs assert they have met their burden to establish that

they are entitled to reasonable attorneys’ fees pursuant to

§ 742.061 because the record reflects (1) they presented their

proof of loss to Defendant not later than August 9, 2017;

(2) Plaintiffs brought this action for breach of contract against

Defendant on August 5, 2019; and (3) Defendant tendered payment

of $295,000 to Plaintiffs on June 17, 2020, which is more than

six months after Plaintiffs presented their proof of loss.

     Defendant concedes in its Response to Plaintiffs’ Motion

17 - OPINION AND ORDER
      Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21   Page 18 of 51




that Plaintiffs are entitled to reasonable attorneys’ fees

pursuant to § 742.061.        Defendant, however, asserts Plaintiffs

have not established they are entitled to a multiplier or that

the hours requested by Plaintiffs’ counsel are reasonable.

      The Court concludes on this record that Plaintiffs have

established they are entitled to reasonable attorneys’ fees

pursuant to § 742.061.

II.   Standards.

      "In a diversity case, the law of the state in which the

district court sits determines whether a party is entitled to

attorney fees, and the procedure for requesting an award of

attorney fees is governed by federal law."            Riordan v. State Farm

Mut. Auto. Ins. Co., 589 F.3d 999, 1004 (9th Cir. 2009)(quotation

omitted).

      When determining the amount of an award for attorneys’ fees

and, as in this case, the “award of attorney fees is authorized

or required by statute,” Oregon Revised Statutes § 20.075(2)

directs the Court to consider the following factors set out in

§ 20.075(1):

            (a) The conduct of the parties in the transactions
            or occurrences that gave rise to the litigation,
            including any conduct of a party that was
            reckless, willful, malicious, in bad faith or
            illegal.

            (b) The objective reasonableness of the claims and
            defenses asserted by the parties.



18 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 19 of 51




          (c) The extent to which an award of an attorney
          fee in the case would deter others from asserting
          good faith claims or defenses in similar cases.

          (d) The extent to which an award of an attorney
          fee in the case would deter others from asserting
          meritless claims and defenses.

          (e) The objective reasonableness of the parties
          and the diligence of the parties and their
          attorneys during the proceedings.

          (f) The objective reasonableness of the parties
          and the diligence of the parties in pursuing
          settlement of the dispute.

          (g) The amount that the court has awarded as a
          prevailing party fee under ORS 20.190 (prevailing
          party fees).

          (h) Such other factors as the court may consider
          appropriate under the circumstances of the case.

Oregon Revised Statutes § 20.075(2) directs the Court also to

consider the following factors when determining the amount of

attorneys’ fees:

          (a) The time and labor required in the proceeding,
          the novelty and difficulty of the questions
          involved in the proceeding and the skill needed to
          properly perform the legal services.

          (b) The likelihood, if apparent to the client,
          that the acceptance of the particular employment
          by the attorney would preclude the attorney from
          taking other cases.

          (c) The fee customarily charged in the locality
          for similar legal services.

          (d) The amount involved in the controversy and the
          results obtained.

          (e) The time limitations imposed by the client or
          the circumstances of the case.


19 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 20 of 51




          (f) The nature and length of the attorney's
          professional relationship with the client.

          (g) The experience, reputation and ability of the
          attorney performing the services.

          (h) Whether the fee of the attorney is fixed or
          contingent.

III. Factors under Oregon Revised Statutes § 20.075(1).

     A.   Oregon Revised Statutes § 20.075(1)(a)

          Oregon Revised Statutes § 20.075(1)(a) directs the

Court to consider “the conduct of the parties in the transactions

or occurrences that gave rise to the litigation, including any

conduct of a party that was reckless, willful, malicious, in bad

faith or illegal.”    This factor “looks at the conduct of the

parties in the transactions or occurrences that gave rise to the

litigation.”   Burt v. deNoyo, No. 6:14-CV-01098-AA, 2017 WL

1025182, at *3 (D. Or. Mar. 16, 2017).

          Plaintiffs assert Defendant engaged in conduct that was

at least reckless when it repeatedly insisted Plaintiffs had a

ten-percent limit on their “ordinance or law coverage” and

emailed the April 2, 2019, decision to an email address that

Defendant should have known did not belong to Plaintiffs.

          1.    Defendant’s insistence on a ten-percent limit on
                Plaintiffs’ ordinance or law coverage.

                Plaintiffs assert Defendant’s “repeated attempts

to enforce a 10% limit on the ordinance or law coverage when the

policy clearly provided up to 100% of the policy limits for


20 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 21 of 51




ordinance or law coverage w[ere] either reckless or made in bad

faith.”    Pls.’ FRCP 54 Mot. at 17.       Plaintiffs point out that

their policy and the additional coverage k endorsement were

drafted by Defendant, and Defendant had both documents available

to them at all relevant times.      In addition, the record reflects

Pitts was aware no later than December 14, 2018, that Plaintiffs

had the additional coverage k endorsement.          As noted, Pitts

stated in the claim-activity log on December 14, 2018, that she

reviewed Plaintiffs’ policy and noted they had “the HR700

Endorsement which gives [them] 100% for code upgrades.”              Reiner

Decl., Ex. 6 at 7.    Similarly, on April 9, 2019, Baldwin emailed

Young and Associates and advised she “checked on the Ordinance of

Law coverage and we do not have a limit concern on this.

[Plaintiffs] have an endorsement adding additional code

coverage.”    Reiner Decl., Ex. 6 at 9.       On June 5, 2019, Baldwin

reiterated in the claim-activity log that Plaintiffs’ policy

included

                 the Homeowners Plus Endorsement HR700 . . .
                 which changes Additional Coverage K Ordinance
                 of Law from 10% to 100% code. The code
                 coverages is [sic] included as part of the
                 Coverage A Dwelling limits.

Reiner Decl., Ex. 6 at 10.      Baldwin again noted in her July 24,

2019, email to Pitts that Plaintiffs’ “policy contains Homeowners

Plus Endorsement HR700OR which provides 100% coverage for

ordinance or law costs incurred up to the policy limits.”               Reiner


21 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21    Page 22 of 51




Decl., Ex. 8 at 1.

                Despite the reiterations that Plaintiff had

additional endorsement k, on August 2, 2019, which was nine days

after Baldwin’s July 24, 2019, email noting Plaintiffs’ 100% code

coverage, Defendant declined to pay any further funds on

Plaintiffs’ claim relying in part on its belief that Plaintiffs

had a ten–percent limit in ordinance or law coverage.

                Defendant asserts in its Response that its

continued insistence on covering Plaintiffs’ repairs at 10% of

code was due to “clerical and administrative missteps” and that

the “policy was misread, a claim file suffered from poor

annotation, and the insureds nonetheless ultimately received

payment for their claim.”      Def.’s Resp. at 21.          Defendant

contends this was not reckless or bad-faith conduct.

                In Beck v. Metropolitan Property & Casualty

Insurance Company Magistrate Judge John Acosta found the

defendant’s conduct, which was similar to Defendant’s conduct

in this case, indicated recklessness and/or bad faith.

No. 3:13-CV-00879-AC, 2016 WL 4978411, at *13 (D. Or. Sept. 16,

2016).   In Beck the defendant’s “adjuster and its retained

consultant . . . produced successively higher RCV and ACV

estimates for [the plaintiff’s] home.        Notwithstanding those

estimates, [the defendant] never offered to pay [the plaintiff]

more than the . . . payment it [initially] tendered to [the


22 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 23 of 51




plaintiff].”    Id.   Here, as noted, Defendant had access to

Plaintiffs’ policy and endorsements at all times.             In addition,

Baldwin and Pitts noted Plaintiffs’ code coverage was not limited

to ten percent, and, as a result, Defendant should have made

additional payments to Plaintiffs to cover the costs of bringing

Plaintiffs’ residence up to code.      Defendant, however, repeatedly

declined to pay Plaintiffs the full amount due under their

policy.

                 On this record the Court concludes Defendant

recklessly disregarded the terms of the policy and the

information provided by its own adjusters.

           2.    Defendant’s August 2, 2019, Email to Incorrect
                 Address.

                 Plaintiffs also assert Defendant engaged in

behavior that was at least reckless when Pitts sent the August 2,

2019, email denying further coverage to an email address that

Plaintiffs had never used and that was not Plaintiffs’ email

address.

                 The record reflects every contact Defendant had

with Plaintiffs between August 7, 2017, and August 2, 2019, was

in person or by telephone.      There is not any indication in the

record that Plaintiffs had or used any email address, and it is

unclear where Pitts got the email address she used to send

Defendant’s August 2, 2019, decision letter.           Plaintiffs point

out this was particularly concerning because Plaintiffs were not

23 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 24 of 51




represented by counsel in August 2019, and on Tuesday, August 6,

2019, the statute of limitations was going to run on Plaintiffs’

ability to bring a claim against Defendant.          If Plaintiffs did

not receive Defendant’s claim decision, which was sent on Friday,

August 2, 2019, Plaintiffs could have been foreclosed from

bringing suit.    Defendant, however, also sent the email to

Moreland, and, as a result, Plaintiffs fortunately received

Defendant’s decision before the limitations period ran.

Nevertheless, Defendant’s carelessness could have caused

significant unnecessary problems for Plaintiffs.

                 The Court concludes on this record that

Defendant’s conduct in the transactions or occurrences that gave

rise to this litigation was reckless at the very least.

            In summary, the Court concludes the Oregon Revised

Statutes § 20.075(1)(a) factor favors Plaintiffs.

     B.     Oregon Revised Statutes § 20.075(1)(b)

            “Factor 20.075 (1)(b) looks at the objective

reasonableness of the claims and defenses asserted by the

parties.”    Burt, 2017 WL 1025182, at *3.       In other words, the

question is whether the claim or defense asserted is objectively

reasonable.    Id.

            Plaintiffs point out that Defendant asserted the ten-

percent limit in ordinance or law coverage as an affirmative

defense in its Answer filed September 13, 2019, even though Pitts


24 - OPINION AND ORDER
     Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21   Page 25 of 51




and Baldwin had repeatedly noted in the claim-activity log and in

emails that Plaintiffs had additional coverage k.              Defendant,

however, contends this was a clerical or administrative error.

          The record reflects Pitts and Baldwin noted in the

claim-activity log on more than one occasion that Plaintiffs had

additional coverage k.       Baldwin also highlighted that fact in her

July 24, 2019, email to Pitts.       In addition, Defendant and

defense counsel had access to Plaintiffs’ policy at all times

before Defendant filed its Answer.          The Court finds defense

counsel’s failure to read or to understand the policy and its

endorsements was not objectively reasonable.            The Court,

therefore, concludes on this record that it was not objectively

reasonable for Defendant to assert the ten-percent code coverage

as a defense, and, therefore, this factor weighs in Plaintiffs’

favor.

     C.   Oregon Revised Statutes § 20.075(1)(c) and (d)

          “Factors 20.075(1)(c) and (d) look at the extent to

which an attorney fee award would deter others from asserting

good faith or meritless claims in similar cases.”              Burt, 2017 WL

1025182, at *4.

          There is not any indication that an award of attorneys’

fees in this case would deter others from asserting good-faith

claims or defenses.    The Court, therefore, concludes this factor

is neutral.


25 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 26 of 51




     D.     Oregon Revised Statutes § 20.075(1)(e)

            Oregon Revised Statutes § 20.075(1)(e) directs the

Court to evaluate “[t]he objective reasonableness of the parties

and the diligence of the parties and their attorneys during the

proceedings.”

            As noted, the Court has concluded Defendant’s assertion

of the ten-percent code coverage as an affirmative defense was

objectively unreasonable.      In addition, even after Plaintiffs’

counsel alerted defense counsel to the fact that Plaintiffs had

additional coverage k, Defendant did not offer to pay Plaintiffs

the $99,319.96 in code coverage that Defendant’s own calculations

indicated were owed to Plaintiffs.

            On this record the Court finds the “objective

reasonableness” of Defendant and the diligence of Defendant and

its attorneys during the proceedings left much to be desired.

Accordingly, the Court concludes this factor favors Plaintiffs.

     E.     Oregon Revised Statutes § 20.075(1)(f)

            Oregon Revised Statutes § 20.075(1)(f) directs the

Court to consider “[t]he objective reasonableness of the parties

and the diligence of the parties in pursuing settlement of the

dispute.”

            Plaintiffs point out that at mediation in December 2019

Defendant offered Plaintiffs only $72,000, which included

attorneys’ fees, to settle the matter.         The offer of $72,000 was


26 - OPINION AND ORDER
      Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 27 of 51




significantly lower than the $99,319.96 in code coverage that

Defendant earlier calculated it owed Plaintiffs, and the

$99,319.96 did not include any amount for attorneys’ fees.

Moreover, on April 2, 2020, Defendant offered to settle for the

amount Plaintiffs requested in December 2019 at mediation:

$200,000 exclusive of attorneys’ fees.          By April 2020, however,

Plaintiffs had incurred more costs of living and expected to

incur “seven more months of continued expenses for temporary

housing, storage, propane, portapotty, laundry, electricity and

other expenses.”    Plaintiffs counteroffered to settle for

“$305,000, with the exception of attorney fees and costs.”

Ultimately the parties settled for $295,000 exclusive of

attorneys’ fees, which is in line with Plaintiffs’ proposal in

April 2020.

            The Court finds on this record that Defendant’s conduct

in pursuing settlement was not objectively reasonable or

diligent.   The Court, therefore, concludes this factor favors

Plaintiffs.

      In summary, the Court concludes the § 20.075(1) factors are

neutral or favor Plaintiffs.

IV.   Oregon Revised Statutes § 20.075(2) Factors

      Oregon Revised Statutes § 20.075(2) directs the Court to

consider a number of other factors when determining the amount of

attorneys’ fees.


27 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 28 of 51




     A.   Oregon Revised Statutes § 20.075(2)(a)

          Oregon Revised Statutes § 20.075(2)(a) directs the

Court to consider “the time and labor required in the proceeding,

the novelty and difficulty of the questions involved in the

proceeding and the skill needed to properly perform the legal

services.”

          This case required knowledge of insurance law and

construction issues.    The knowledge, skill, and experience of

Plaintiffs’ counsel in insurance law and construction issues were

valuable assets.   Although the case involved only the issue of

determining the value of Plaintiffs’ claim, Defendant’s lack of

familiarity with the terms of Plaintiffs’ policy and failure to

tender to Plaintiffs the funds that Defendant’s own adjusters

suggested Plaintiffs were entitled to greatly increased the

amount of time and labor that Plaintiffs’ counsel had to invest

in the case.   Also relevant to the evaluation of this factor are

the Court's previous discussions of the § 20.075(1) factors.

          On this record the Court concludes this factor favors

Plaintiffs.

     B.   Oregon Revised Statutes § 20.075(2)(b)

          Oregon Revised Statutes § 20.075(2)(b) directs the

Court to consider “[t]he likelihood, if apparent to the client,

that the acceptance of the particular employment by the attorney

would preclude the attorney from taking other cases.”


28 - OPINION AND ORDER
     Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21    Page 29 of 51




            The parties agree this factor is not particularly

relevant in this case.       The Court, therefore, concludes this

factor is neutral.

     C.     Oregon Revised Statutes § 20.075(2)(c)

            Oregon Revised Statutes § 20.075(2)(c) directs the

Court to consider “[t]he fee customarily charged in the locality

for similar legal services.”

            Plaintiffs seek attorneys’ fees for attorney Anthony

Reiner at a rate of $450 per hour, attorney C.J. Martin at a rate

of $350 per hour, and paralegal Cher Vasquez at a rate of $150

per hour.    Defendant does not assert the hourly rates requested

for Plaintiffs’ counsel and paralegal are unreasonable.

Nevertheless, the Court has an independent duty to review a

motion for attorneys’ fees for reasonableness.               See Gates v.

Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992).              See also Cruz

v. Alhambra Sch. Dist., 282 F. App'x 578, 580 (9th Cir. 2008)(The

district court has an "obligation to articulate . . . the reasons

for its findings regarding the propriety of the hours claimed or

for any adjustments it makes either to the prevailing party's

claimed hours or to the lodestar.").

            To determine the reasonable hourly rate of an attorney

this Court uses the most recent Oregon State Bar Economic Survey

published in 2017 as its initial benchmark.           Attorneys may argue

for higher rates based on inflation, specialty, or any number of


29 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 30 of 51




other factors.

            1.     Attorney Anthony Reiner

                   Plaintiffs request an hourly rate of $450 for the

time attorney Reiner spent on this case.

                   Reiner graduated from law school in 1996 and has

24 years of experience.      He is a partner in Maloney Lauersdorf

Reiner PC, a firm that specializes in insurance-coverage

litigation.      Reiner states in his Declaration that he has

“litigated hundreds of insurance coverage matters.”             Reiner Decl.

at ¶ 2.   The Oregon State Bar Economic Survey rates for an

attorney with comparable years of practice in Portland is between

$415 and $525 per hour.      The Court, therefore, concludes the

hourly rate of $450 sought by Reiner is reasonable.

            2.     Attorney C.J. Martin

                   Plaintiffs request an hourly rate of $350 for the

time of attorney Martin.

                   Martin graduated from law school in 2010 and has

10 years of experience.      Martin has significant experience

litigating insurance-coverage claims.        Reiner Decl. at ¶ 4.           The

Oregon State Bar Economic Survey rates for an attorney with

comparable years of practice in Portland is between $225 and $410

per hour.    The Court, therefore, concludes the hourly rate of

$350 sought by Martin is reasonable.




30 - OPINION AND ORDER
     Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21   Page 31 of 51




          3.    Paralegal Cher Vasquez

                Plaintiffs request an hourly rate of $150 for

paralegal Vasquez’s time.

                Reiner states in his Declaration that Vasquez has

worked as a complex-litigation legal assistant and paralegal for

25 years, and a “substantial portion of her work . . . has been

on insurance coverage, insurance fraud, and policyholder cases.”

Reiner Decl. at ¶ 7.

                The Court relies on the National Utilization and

Compensation Survey Report published by The Association of Legal

Assistants Paralegals (NALA) in 2016 to determine the reasonable

hourly billable rate for paralegals.         The NALA Survey Report

indicates the average hourly billing rate in 2016 was $148 for

paralegals in the Far West Region (which includes Oregon) with 25

years of experience.    Adjusting the 2016 hourly rate for

inflation, the Court concludes the hourly rate of $150 sought by

Vasquez is reasonable.

     D.   Oregon Revised Statutes § 20.075(2)(d)

          Oregon Revised Statutes § 20.075(2)(d) directs the

Court to consider “[t]he amount involved in the controversy and

the results obtained.”       Courts have explained “[t]he idea [behind

§ 20.075(2)(d)] is to allow those who bring relatively small

claims to obtain the entire amount of the fees expended, so that

insurers cannot simply make such claims too expensive to be worth


31 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 32 of 51




pursuing.”   Axis Surplus Ins. Co. v. Lebanon Hardboard, LLC,

No. 07–cv–292–MO, 2009 WL 490008, at *6 (D. Or. Feb. 26, 2009)

(citing Barbara Parmenter Living Trust v. Lemon, 345 Or. 334

(2008)).   See also Beck, 2016 WL 4978411, at *21 (“Although the

instant case does not involve a ‘relatively small claim,’ th[e]

policy of discouraging insurers from making claims too expensive

to pursue applies with equal force.”).

           Plaintiffs sought “in excess of $200,000” in their

Complaint; during mediation in December 2019 they sought $200,000

exclusive of attorneys’ fees; and during settlement negotiations

in April 2020 they sought $305,000.        As noted, the parties

ultimately settled this matter for $295,000 exclusive of

attorneys’ fees.   Plaintiffs assert 95% recovery of the amount

they sought in April 2020 is a successful result.             The Court

agrees and concludes this factor favors Plaintiffs.

     E.    Oregon Revised Statutes § 20.075(2)(e)

           Oregon Revised Statutes § 20.075(2)(e) directs the

Court to consider “[t]he time limitations imposed by the client

or the circumstances of the case.”

           Plaintiffs assert a time limitation in this matter was

“imposed by” Plaintiffs’ “unpleasant circumstances.”

Specifically, Plaintiffs had been seeking their full insurance

benefits for two years at the time litigation began.             Clint

Edwards also had planned to retire near the time of the accident,


32 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 33 of 51




but he continues to work because he did not want to retire until

he could be sure his income would not be needed to repair

Plaintiffs’ home.

          The Court finds this factor only slightly favors

Plaintiffs because even though Clint Edwards’s retirement

situation contributed to Plaintiffs’ desire to resolve their

claim quickly, “obtaining a speedy resolution of a case is a goal

shared by most litigants and, thus, is not a factor entirely

unique to this case.”    Beck, 2016 WL 497411, at *21.

     F.   Oregon Revised Statutes §§ 20.075(2)(f) and (g).

          Oregon Revised Statutes § 20.075(2)(f) directs the

Court to consider “[t]he nature and length of the attorney's

professional relationship with the client.”          Oregon Revised

Statutes § 20.075(2)(g) directs the Court to consider “[t]he

experience, reputation and ability of the attorney performing the

services.”

          The parties agree § 20.075(2)(f) is not a significant

factor in this case.    As to § 20.075(2)(g), the parties also

agree Plaintiffs’ counsel are experienced, have a good

reputation, and are more than able to litigate this matter.                 The

Court, therefore, finds these factors are neutral or slightly

favor Plaintiffs.

     G.   Oregon Revised Statutes §§ 20.075(2)(h).

          Oregon Revised Statutes § 20.075(2)(h) directs the


33 - OPINION AND ORDER
      Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21   Page 34 of 51




Court to consider whether “the fee of the attorney is fixed or

contingent.”

           Plaintiffs’ counsel undertook this matter on a

contingency-fee basis.        Plaintiffs’ counsel, therefore,

“undertook a risk of not being fully compensated for their time

on the case.”    Beck, 2016 WL 4978411, at *22.           In addition, the

Ninth Circuit has pointed out that “lawyers are not likely to

spend unnecessary time on contingency fee cases in the hope of

inflating their fees.     The payoff is too uncertain, as to both

the result and the amount of the fee.”           Moreno v. City of

Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008).              For the reasons

above, the Court concludes this factor favors Plaintiffs.

      In summary, the Court concludes the § 20.075(1) and (2)

factors are either neutral or favor Plaintiffs.

IV.   Attorney Hours

      Oregon Revised Statutes § 20.075(1)(h) directs the Court to

consider “[s]uch other factors as the court may consider

appropriate under the circumstances of the case.”               Pursuant to

this provision the Court also considers the number of hours of

attorney and paralegal time requested by Plaintiffs for a total

of $158,574.

      In their FRCP 54 Motion for Attorney Fees Plaintiffs seek

247 hours of time for Reiner, 131.7 hours of time for Martin, and

11.9 hours of time for Vasquez accrued between June 2019 and


34 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 35 of 51




June 2020 for a total of $158,475.         The billing records

supporting Plaintiffs’ request, however, reflect the amount of

time billed during that period is 246.7 hours for Reiner and

130.5 hours for Martin.      Reiner Decl., Ex. 17 at 40.         The Court

uses these slightly lower billable hours in its evaluation on the

ground that they agree with the total amount of fees sought by

Plaintiffs.    See Exs. 1 and 2 to Opin. and Order.

     Defendant contends Plaintiffs’ counsel duplicated efforts

and had numerous inefficiencies that led to excessive billable

hours.    Defendant asserts a reasonable number of hours in this

matter results in an award of no more than $132,000.

     A.     Parties’ Experts Regarding Attorneys’ Fees

            Plaintiffs rely on the Declaration of Christopher

Carson to support their attorney-fee request.           Christopher Carson

is an attorney at Kilmer Voorhees & Laurick, P.C., working in the

area of insurance coverage “for carriers and policyholders” and

has been licensed to practice in Oregon since 1984.             Decl. of

Christopher Carson at ¶ 1.      It is Carson’s opinion that the rates

and time incurred by Plaintiffs’ counsel are reasonable.

Specifically, Carson states Defendant “created the attorney fee

exposure to itself.    Whether by inattention or design [Defendant]

forced [Plaintiffs] to litigate, and then paid 95% of the claim.”

Carson Decl. at ¶ 9.    Carson notes, for example, Defendant

admitted in its Response to Plaintiffs’ Requests for


35 - OPINION AND ORDER
     Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21   Page 36 of 51




Admission that

                 the affirmative defense related to the 10% code
                 limitation was an “unintentional error,” and that
                 [Plaintiffs] did not express intent to accept
                 payments made as full satisfaction of the claim.
                 [Defendant] alleged accord and satisfaction in its
                 Answer and the 10% code limitation for no apparent
                 reason in light of this admission.

Carson Decl. at ¶ 10.    In addition, Carson states Reiner’s time

spent “in document review and deposition preparation” is

reasonable.    Carson notes

                 much of [Reiner’s] time was devoted to review of
                 [Defendant’s] claim file and claim notes, which
                 totaled 1,110 pages. . . . Files like this cannot
                 be casually word-searched or delegated to others.
                 Because the claim changed hands multiple times
                 during [Defendant’s] handling, a detailed
                 comparison between the statements of different
                 adjusters was required. The attorney preparing
                 for depositions needs to be conversant with the
                 carrier's file and take detailed notes for
                 depositions. This is particularly true here with
                 the affirmative defenses raised.

Carson Decl. at ¶ 11.

          Defendant’s expert, William Earle, is a shareholder in

Davis Rothwell Earle and Xóchihua, P.C., and has been licensed to

practice law in Oregon since 1983.          Earle’s “primary area of

expertise is in the field of insurance coverage law and

litigation.”    Decl. of William Earle at ¶ 2.          Earle states

although “the hourly rates charged by [Plaintiffs’] counsel are

within the norms of that charged in the area for similar years of

experience,” “some of the time requested” is not necessary.

Specifically, Earle takes issue with the $47,695 Plaintiffs’

36 - OPINION AND ORDER
     Case 3:19-cv-01425-BR    Document 45   Filed 02/08/21   Page 37 of 51




counsel billed for file review, deposition preparation, and

deposition attendance.       In particular, Earle asserts “much of the

time requested for reviewing the claim file and preparing for and

taking the depositions of four adjusters was not reasonable or

necessary.    Combined, attorneys Reiner and Martin spent well over

100 hours, worth close to $50,000, on those tasks.”              Earle Decl.

at ¶ 11.    Earle notes Martin spent 9.4 hours reviewing

Defendant’s claim file.      Earle states it would be more in line

with industry norms to have a paralegal review the file, and he

“would expect a paralegal to spend 6-8 hours” doing that.                Earle

Decl. at ¶ 12.    As a result, Earle recommends reducing Martin’s

time for reviewing the claim file to 4.7 hours for a total of

$1,645.    Earle also points out that to prepare for depositions

Reiner spent 38.2 hours reviewing the claim file that Martin had

already reviewed.    Reiner then spent an additional 22.6 hours

preparing for depositions.3      Earle asserts “most of the time”

Reiner spent reviewing the file was “excessive and unnecessary.”

Earle Decl. at ¶ 16.    Earle contends Martin “(or a paralegal)

should have presented [the file] to Mr. Reiner in . . . workable

order.”    Earle Decl. at ¶ 16.     Earle notes Reiner needed “to be



     3
       Earle states in his Declaration that Reiner spent 26.7
hours preparing for depositions. Exhibit A to Earle’s
Declaration, however, reflects Reiner spent 22.6 hours preparing
for depositions. The Court assumes the 26.7 amount in Earle’s
Declaration is a clerical error and uses 22.6 hours as the amount
of time at issue. See Ex. 1 to Opin. and Order.

37 - OPINION AND ORDER
        Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 38 of 51




more efficient with his time” because he is billing at $450 per

hour.     In addition, the “200 pages in chart notes are not

particularly hard to understand.         Nor would it be necessary to

cross-check every entry — just the ones that were relevant.”

Earle Decl. at ¶ 16.       Earle asserts it would be reasonable to

reduce the total time of Reiner’s deposition preparation to 25

hours, which would still constitute nearly seven hours of

preparation for the four depositions.           Finally, Earle notes

Martin billed 18.3 hours to attend three depositions for a total

of $6,405 in attorneys’ fees.         Earle asserts “it would not be

reasonable to award the time for Ms. Martin to ‘second chair’ the

depositions” because Reiner should have been fully prepared and

capable “of handling deposition questioning and exhibits by

himself.”     Earle Decl. at ¶ 17.      Earle recommends the Court

decline to award Plaintiffs’ attorneys’ fees for the 18.3 hours

Martin spent attending three depositions.4

     B.      Analysis

             As noted, the record reflects Defendant continued to

assert Plaintiffs had a ten-percent code-coverage limitation

despite its adjusters noting on more than one occasion that

Plaintiffs had an additional coverage k endorsement.

The code-coverage limitation was also an issue in the litigation



     4
       Earle does not discuss the 11.9 hours billed by paralegal
Cher Vasquez nor does it appear Defendant objects to that time.

38 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 39 of 51




and was asserted as an affirmative defense.          In addition,

Defendant asserted other affirmative defenses that did not appear

to be supported by the record.      The Court, therefore, finds

Plaintiffs’ counsel had to conduct a careful review of the record

to be well-prepared for depositions.        The Court, however, agrees

with Defendant that the 38.2 hours Reiner spent reviewing the

file after Martin had already done so was excessive, particularly

in combination with the 22.6 hours Reiner spent preparing for

depositions.   Accordingly, the Court declines to award attorneys’

fees to Plaintiffs for 38.2 hours of Reiner’s time spent

reviewing the file.

          The Court also agrees with Defendant that Plaintiffs

have not established it was necessary for both Reiner and Martin

to attend three depositions.      Reiner is experienced enough to

manage deposition exhibits and questioning by himself.              The

Court, therefore, declines to award attorneys’ fees to Plaintiffs

for 18.3 hours of Martin’s time spent attending the three

depositions.

          Finally, the Court agrees with Defendant that it was

unnecessary for Martin to spend 2.5 hours preparing for two

depositions for which Reiner had already prepared.             The Court,

therefore, declines to award attorneys’ fees to Plaintiffs for

2.5 hours of Martin’s time spent preparing for two depositions.

On the other hand, the Court does not find it was unnecessary for


39 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21    Page 40 of 51




Martin to spend 9.4 hours reviewing the claims file, particularly

in light of the Court’s finding that it was unnecessary for

Reiner to spent 38.2 hours reviewing the file.              The Court,

therefore, awards attorneys’ fees to Plaintiffs for the 9.4 hours

that Martin spent reviewing the documents.

            Defendant does not appear to object to the 11.9 hours

billed by paralegal Cher Vasquez for tasks such as obtaining

information about Defendant’s representation and corporate

information, for conducting an internet search for articles

related to the accident, for drafting the contingency-fee

agreement and summons, for working with the process server, and

for performing similar administrative tasks.           The Court concludes

the time spent by Vasquez on these matters was reasonable and

necessary.    The Court, therefore, awards fees to Plaintiffs for

the 11.9 hours of Vasquez’s time.

            In conclusion, before evaluating the issue of a

multiplier the Court concludes Plaintiffs have established

$23,225 of the $47,695 in disputed attorneys’ fees was reasonably

expended.    See Ex. 1 to Opin. and Order.       Accordingly, the Court

concludes Plaintiffs have established they reasonably accrued

attorneys’ fees in the amount of $134,005.

V.   Multiplier

     As noted, Plaintiffs also seek a 1.5x multiplier on

attorneys’ fees due to “Defendant’s failure to honor the


40 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 41 of 51




statutory standard, and pay policy benefits owed under the

Policy’s 100% Code coverage both before and after litigation.”

Pls.’ Reply at 2.    Plaintiffs point out that Defendant’s

adjusters noted several times that Plaintiffs’ had the additional

coverage k endorsement, and in June 2019 Defendant had a repair

estimate from its consultant that was within $28,000 of

Plaintiffs’ repair estimate.      Nevertheless, Defendant did not

make any payments on Plaintiffs’ claim between December 7, 2018,

and June 11, 2020, when the matter settled.          In addition,

Defendant continued to assert in its Answer that a ten-percent

code-coverage limitation applied to Plaintiffs’ claim.              According

to Plaintiffs, Defendant also failed to make a reasonable

settlement offer based on Plaintiffs’ repair estimate and code

coverage until April 2020.

      “Oregon law permits an enhancement of fees when it is

supported by the facts and circumstances of the case.”              Beck,

2016 WL 4978411, at *22 (citing Griffin v. TriMet, 112 Or. App.

575, 585 (1992), aff'd in part and rev'd in part, 318 Or. 500

(1994)(approving trial-court award of 2.0 multiplier)).              “[T]he

purpose of Oregon's statute ‘allowing recovery of attorney fees

by claimants under insurance policies is to encourage the

settlement of such claims without litigation and to reimburse

successful plaintiffs reasonably for moneys expended for attorney

fees in suits to enforce insurance contracts.’”             Foraker v. USAA


41 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 42 of 51




Cas. Ins. Co., No. 3:14-CV-87-SI, 2018 WL 3873575, at *6 (D. Or.

Aug. 15, 2018)(quoting Chalmers v. Or. Auto. Ins. Co., 263 Or.

449, 452 (1972)).    “The statute ‘was intended to protect an

insured who has suffered a loss from annoying and expensive

litigation. . . .    [It] seeks to protect insureds from the

necessity of litigating their valid claims.”           Foraker, 2018 WL

3873575, at *6 (quoting Dockins v. State Farm Ins. Co., 329 Or.

20, 29 (1999)).

     In Foraker the plaintiff asserted claims against her

automobile insurance carrier arising out of an accident with an

uninsured driver.    The plaintiff succeeded in phase one of her

case relating to her claim of breach of express contract and

moved for an award of attorneys’ fees that included a 2.0

multiplier.   District Judge Michael Simon found an attorney-fee

multiplier of 1.5 was appropriate.         Judge Simon noted both

parties took “some positions [that] were not reasonable [and]

some positions [that] were reasonable” and “raised some arguments

with merit and some arguments without merit.”           Foraker, 2018 WL

3873575, at *6.   In addition, “[a]lthough Plaintiff had some

role” in the possible “over-litigat[ion]” of the case, “it was

mainly Defendant's conduct during the proceedings that resulted

in the possible over-litigation.”      Id., at 7.       Moreover, although

the offer the defendant made at the close of trial “was not

insubstantial,” the defendant “originally did not make


42 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21    Page 43 of 51




significant settlement offers.”      Id.    Judge Simon also found the

fact that the plaintiff’s counsel took the case on a contingency

basis weighed heavily in favor of awarding a multiplier and

noted:

          Plaintiff's counsel faced a risk of nonpayment, or
          at least a substantial delay in receiving payment,
          and advanced significant upfront litigation costs
          and expenses. Evaluating the overall conduct of
          the parties and counsel, Defendant's conduct and
          that of its counsel supports a multiplier in the
          amount 1.5. The Court, however, does not find
          that the conduct of Defendant and its agents rises
          to the level of supporting a multiplier of 2 or
          that the risk of nonpayment or other factors
          support such a multiple.

Id., at *9.

     As in Foraker, here Plaintiffs’ counsel took this matter on

a contingency-fee basis.      In addition, Defendant did not make a

significant settlement offer until April 2020.              Finally, although

Plaintiffs’ counsel played some role in the intense litigation of

this case, it was Defendant’s conduct during the proceedings that

resulted in more litigation than was strictly necessary.               On this

record, therefore, the Court concludes these factors support a

multiplier of 1.5.

     Accordingly, the Court awards to Plaintiffs $201,007.50 in

attorneys’ fees before considering Plaintiffs’ preparation of

their Supplemental FRCP 54 Motion for Attorney Fees.              See Ex. 2

to Opin. and Order.




43 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 44 of 51




                  PLAINTIFFS’ SUPPLEMENTAL FRCP 54
                   MOTION (#36) FOR ATTORNEY FEES

     In their Supplemental FRCP 54 Motion for Attorney Fees

Plaintiffs seek $39,050 in attorneys’ fees comprised of 45.1

hours for Reiner, 53.2 hours for Martin, and .9 hours for Vasquez

“for the time and costs associated with Plaintiffs’ Motion for

Attorney Fees and Costs and Reply in Support of Motion for

Attorney Fees and Costs.”

     Defendant does not dispute Plaintiffs may seek attorneys’

fees for time spent drafting their Motion and Reply for Attorney

Fees nor does Defendant assert the rates requested by Plaintiffs

are unreasonable.    Defendant, however, asserts the total

requested time related to these filings is unreasonable.

     Specifically, Defendant notes Martin spent 22 hours

preparing Plaintiffs’ FRCP 54 Motion for Attorney Fees and Costs

and Reiner spent 25 hours revising Martin’s work.             Martin spent

30 hours preparing Plaintiffs’ Reply, and Reiner spent 25 hours

revising the Reply.    William Earle notes in his second

Declaration that “a partner in a law firm specializing in

representing policyholders in insurance litigation should be able

to draft a petition for attorney fees by themself, with little or

no assistance.”   Decl. of William Earle in Support of Def.’s

Resp. to Pls.’ Suppl. FRCP 54 Mot. for Attorney Fees at ¶ 4.

Earle asserts “such doubling up [of attorney work] is more than

what would reasonably be expected or needed.”           Id. at ¶ 5.

44 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 45 of 51




     Earle also notes some of Martin’s time involved tasks that

would more reasonably have been done by a legal assistant.                  For

example, Martin spent 2.8 hours preparing an “initial shell” of

the Motion for Attorney Fees and 2.5 hours revising the Motion to

include a table of cases, a table of contents, and a word count.

     Finally, Earle asserts Plaintiffs’ counsel spent too much

time on the Motion and Reply.      The Motion was four pages long and

was accompanied by the three-page Declaration of Reiner and a

print-out of Plaintiffs’ billable-hour records.             The Reply to the

Motion for Attorney Fees was generally a restatement of the

arguments that Plaintiffs made in their initial Motion.              Earle

asserts the Motion should not have taken 47 hours of attorney

time to prepare and to revise, and the Reply should not have

required 55 hours of attorney time to prepare and to revise.

     Earle suggests the Court should reduce Reiner’s requested

time by 35 hours and reduce Martin’s requested time by 15 hours.

Earle does not take issue with the .9 hours billed by paralegal

Vasquez, but he, nevertheless, suggests the Court decline to

award fees to Plaintiffs for any of her time.

     After reviewing the Motion for Attorney Fees and Reply, the

Court agrees with Earle’s evaluation.        Specifically, the Court

finds Martin spent time on tasks that should have been performed

by a paralegal or legal assistant, and the time spent on the

Motion and Reply is unreasonable for attorneys with the number of


45 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 46 of 51




years of practice and levels of experience of Reiner and Martin.

The Court, therefore, reduces Reiner’s requested hours by 35 and

Martin’s requested hours by 15 for a total award of $18,050 in

attorneys’ fees related to Plaintiffs’ Supplemental FRCP 54

Motion for Attorney Fees.      See Ex. 3 to Opin. and Order.

     In summary, the Court awards Plaintiffs total attorneys’

fees in the amount of $219,057.50.



                                  COSTS

     Plaintiffs request costs in the amount of $712 for service

and filing fees.   Defendant does not object to Plaintiffs’

requested costs.

I.   Standards.

     Absent a showing of circumstances not relevant here, an

award of costs is governed by federal law.          See Champion Produce,

Inc. v. Ruby Robinson Co., Inc., 342 F.3d 1016, 1022 (9th Cir.

2003).

     28 U.S.C. § 1920 allows a federal court to tax specific

items as costs against a losing party pursuant to Federal Rule of

Civil Procedure 54(d)(1).      Section 1920 provides:

          A judge or clerk of any court of the United States
          may tax as costs the following:

          (1)   Fees of the clerk and marshal;

          (2) Fees for printed or electronically recorded
          transcripts necessarily obtained for use in the

46 - OPINION AND ORDER
      Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 47 of 51




           case;

           (3) Fees and disbursements for printing and
           witnesses;

           (4) Fees for exemplification and the costs of
           making copies of any materials where the copies
           are necessarily obtained for use in the case;

           (5)   Docket fees under section 1923 of this title;

           (6) Compensation of court appointed experts,
           compensation of interpreters, and salaries, fees,
           expenses, and costs of special interpretation
           services under section 1828 of this title.

           A bill of costs shall be filed in the case and,
           upon allowance, included in the judgment or
           decree.

II.   Analysis

      As noted, costs generally are awarded to the prevailing

party in a civil action as a matter of course unless the court

directs otherwise.     Fed. R. Civ. P. 54(d).        The court must limit

an award of costs to those defined in 28 U.S.C. § 1920 unless

otherwise provided for by statute.          Grove v. Wells Fargo Fin.

Ca., Inc., 606 F.3d 577, 579-80 (9th Cir. 2010).             See also

Haagen-Dazs Co., Inc. v. Double Rainbow Gourmet Ice Creams, Inc.,

920 F.2d 587, 588 (9th Cir. 1990)(citing Crawford Fitting Co. v.

J.T. Gibbons, Inc., 482 U.S. 437, 441-42 (1987)).

      The Court finds the costs sought by Plaintiffs are

specifically allowed under § 1920.          Accordingly, the Court awards

costs to Plaintiffs in the amount of $712.




47 - OPINION AND ORDER
     Case 3:19-cv-01425-BR   Document 45   Filed 02/08/21   Page 48 of 51




                               CONCLUSION

     For these reasons, the Court GRANTS Plaintiffs’ FRCP 54

Motion (#18) for Attorney Fees and Costs and Plaintiffs’

Supplemental FRCP 54 Motion (#36) for Attorney Fees and AWARDS

attorneys' fees to Plaintiffs in the amount of $219,057.50 and

costs in the amount of $712.

     IT IS SO ORDERED.

                 8th day of February, 2021.
     DATED this ____




                                             /S/ Anna J. Brown
                                  ANNA J. BROWN
                                  United States Senior District Judge




48 - OPINION AND ORDER
                             Case 3:19-cv-01425-BR                            Document 45                 Filed 02/08/21                 Page 49 of 51



                                                    Edwards v. Cincinnati Ins. Co.
                                                          19-cv-1425-BR

                                                   Disputed Deductions Calculations

                                                                            Defendant      Total with                   Total with
                                                            Total as        suggested     Defendant's     Court's       Court's
Attorney                  Rate         Hours                requested       deductions    deductions      deductions    deductions

Anthony Reiner                   450

Deposition Prep General                    5.2
                                             3
                                           2.9
                                           5.1
                                           4.3
                                           4.2
                                             6
                                           3.1
                                           3.7
                                           0.7       38.2   $ 17,190.00              38.2 $         -            38.2 $              -

Depo Prep Fondse                           1.1
                                           3.8
                                           2.6       7.5    $    3,375.00              0 $     3,375.00                0 $    3,375.00

Depo Prep Pitts                            2.9       2.9    $    1,305.00              0 $     1,305.00                0 $    1,305.00

Depo Prep Baldwin                          2.2
                                           2.1       4.3    $    1,935.00              0 $     1,935.00                0 $    1,935.00

Depo Prep Cackowski                        7.1
                                           0.8       7.9    $    3,555.00              0 $     3,555.00                0 $    3,555.00

Depose Fondse                                7
Depose Baldwin                             5.5
Depose Cackowski                           9.2       21.7   $ 9,765.00                 0 $     9,765.00                0 $    9,765.00
                                          82.5              $ 37,125.00                  $    19,935.00                  $   19,935.00

C.J. Martin                      350

Document review                              1
                                           1.6
                                             2
                                           1.1
                                           1.9
                                           1.8       9.4    $    3,290.00             4.7 $    1,645.00                0 $    3,290.00

Depo Prep Fondse                           0.3
                                           0.4
                                           0.9

Depo Prep Cackowski                        0.9       2.5    $      875.00                $      875.00             2.5 $             -

Attend Depo Fondse                             7                                       7 $          -                  7 $           -

Attend Depo Baldwin                        4.5                                        4.5 $         -              4.5 $             -

Attend Depo Cackowski                      6.8       18.3   $ 6,405.00                6.8 $         -              6.8 $           -
                                          30.2              $ 10,570.00              18.3 $    2,520.00                $      3,290.00

                                                            $ 47,695.00                  $    22,455.00                  $   23,225.00




                                                                EXHIBIT 1
                       Case 3:19-cv-01425-BR        Document 45       Filed 02/08/21     Page 50 of 51



                                 Edwards v. Cincinnati Ins. Co.
                                        19-cv-1425-BR
                                 Motion (#18) for Attorney Fees


           requested     disallowed                               Total fee
Attorney       hours           hours total hours       rate        allowed

Reiner         246.7           38.2       208.5        450 $ 93,825.00

Martin         130.5           20.8       109.7        350 $ 38,395.00
                                                           $ 132,220.00


Vasquez         11.9              0        11.9        150 $ 1,785.00
                                          330.1            $ 134,005.00 Total Fees before multiplier
                                                                     1.5 Multiplier

                                                              $ 201,007.50 Total Attorneys' Fees




                                           EXHIBIT 2
                       Case 3:19-cv-01425-BR         Document 45      Filed 02/08/21    Page 51 of 51



                                             Edwards v. Cincinnati Ins. Co.
                                                   19-cv-1425-BR
                                      Supplemental Motion (#36) for Attorney Fees


           requested     disallowed
Attorney       hours           hours total hours        rate Total fee allowed

Reiner          45.1             18
                                 17          10.1       450 $        4,545.00

Martin          53.2              5
                                 10          38.2       350 $       13,370.00
                                                            $       17,915.00

Vasquez          0.9              0           0.9       150 $          135.00

                                                                              Total Fees Allowed for
                                             49.2            $      18,050.00 Supplemental Fee Petition

                                                             $    219,057.50 Total Combined Fee Award




                                                      EXHIBIT 3
